UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-2304


M.M., widow of N.M.,

                  Petitioner,

             v.

UNIVERSAL MARITIME APM TERMINALS; SIGNAL MUTUAL INDEMNITY
ASSOCIATION; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,

                  Respondents.



                                 No. 08-2312


UNIVERSAL MARITIME APM TERMINALS; SIGNAL MUTUAL INDEMNITY
ASSOCIATION,

                  Petitioners,

             v.

M.M., widow of N.M.,

                  Respondent.



On Petitions for Review of an Order of the Benefits Review
Board. (BRB-08-0213; BRB-08-0213A; BRB-08-0212; BRB-08-0212A)


Submitted:    October 27, 2009                 Decided:   November 30, 2009


Before KING, SHEDD, and DUNCAN, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


Bruce Bennett Eisenstein, EISENSTEIN LAW OFFICES, Baltimore,
Maryland, for M.M., widow of N.M.      Lawrence Philip Postol,
SEYFARTH & SHAW, Washington, D.C., for Universal Maritime APM
Terminals and Signal Mutual Indemnity Association; Kathleen
Hwang Kim, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for DOWCP.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            M.M.,   widow       of   N.M.,    seeks   review      of    the    Benefits

Review Board’s decision and order affirming the administrative

law judge’s denial of longshore disability benefits pursuant to

33 U.S.C. §§ 901-950 (2006).              Universal Maritime APM Terminals

seeks review of the administrative law judge’s denial of its

request to submit additional evidence on remand.                       Our review of

the record discloses that the Board’s decision is based upon

substantial       evidence       and     is     without     reversible           error.

Accordingly, we deny the petitions for review for the reasons

stated by the Board.            M.M. v. Universal Maritime APM Terminals,

Nos.     BRB-08-0213;     BRB-08-0213A;        and    Universal        Maritime       APM

Terminals    v.   M.M.,    Nos.      BRB-08-0212;     BRB-08-0212A           (Sept.   30,

2008).      We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented      in      the    materials

before    the   court   and      argument     would   not   aid     the      decisional

process.

                                                                  PETITIONS DENIED




                                          3